DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 2/17/22, amended claim(s) 1-7, 10-19, 33-37, and 39-42, canceled claim(s) 21-32, and new claim(s) 43-46 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-7, 10-20, and 33-46 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “wherein at least one of an amount of medication in a dose and a timing of the dose of medication is caused to be altered responsive to the displayed visible output” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites the function of causing an alteration of at least one of an amount of medication in a dose and a timing of the dose of medication responsive to a displayed visible output, but the specification fails to sufficiently describe how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 33, the claim language “wherein at least one of an amount of medication in a dose and a timing of the dose of medication is caused to be altered responsive to the displayed visible output” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites the function of causing an alteration of at least one of an amount of medication in a dose and a timing of the dose of medication responsive to a displayed visible output, but the specification fails to sufficiently describe how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 42, the claim language “the processor using the measure of bradykinetic state to assess effectiveness of therapy in treating the bradykinetic symptoms of Parkinson’s disease experienced by the person” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of assessing the effectiveness of therapy, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the assessment uses the measure of bradykinetic state.  The closest support that the examiner could find is at page 10, lines 18-22 of Applicant’s specification as originally filed, but this portion of the specification lacks the algorithm or flowchart.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 43, the claim language “wherein responsive to the processor determining the measure of bradykinetic state, at least one of the amount of medication in the dose and the timing of the dose of medication is caused to be altered responsive to the displayed visible output representing the objective assessment of the bradykinetic symptoms of Parkinson’s disease experienced by the person correlating to a medication regime of Parkinson’s disease being ineffective” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites the function of causing an alteration of at least one of an amount of medication in a dose and a timing of the dose of medication responsive to a displayed visible output, but the specification fails to sufficiently describe how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 45, the claim language “wherein responsive to the processor determining the measure of bradykinetic state, at least one of the amount of medication in the dose and the timing of the dose of medication is caused to be altered responsive to the displayed visible output representing the objective assessment of the bradykinetic symptoms of Parkinson’s disease experienced by the person correlating to a medication regime of Parkinson’s disease being ineffective” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites the function of causing an alteration of at least one of an amount of medication in a dose and a timing of the dose of medication responsive to a displayed visible output, but the specification fails to sufficiently describe how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 2-7, 10-20, and 34-46 fail to cure the deficiencies of independent claim(s) 1 and 33, thus claim(s) 1-7, 10-20, and 33-46 is/are rejected under 35 U.S.C. 112, first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 43-46 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 43 and 45, the claim language “at least one of the amount of medication in the dose and the timing of the dose of medication is caused to be altered responsive to the displayed visible output representing the objective assessment of the bradykinetic symptoms of Parkinson’s disease experienced by the person correlating to a medication regime of Parkinson’s disease being ineffective” is ambiguous.  It is unclear what is “corelating to a medication regime of Parkinson’s disease being ineffective.”  Is it the claimed “displayed visible output?”  Is it the claimed “objective assessment?”  Is it both?  Is it correlated to another claim term that the examiner didn’t identify?  The claims are examined as the correlating being to both the displayed visible output and the objective assessment.
For claims 43 and 45, the claim language “wherein responsive to the processor determining the measure of bradykinetic state, at least one of the amount of medication in the dose and the timing of the dose of medication is caused to be altered responsive to the displayed visible output representing the objective assessment of the bradykinetic symptoms of Parkinson’s disease experienced by the person correlating to a medication regime of Parkinson’s disease being ineffective” is ambiguous.  It is unclear what is causation of alteration is responsive to.  The claim recites that “responsive to the processor determining the measure of bradykinetic state” and also “responsive to the displayed visible output representing the objective assessment of the bradykinetic symptoms of Parkinson’s disease experienced by the person correlating to a medication regime of Parkinson’s disease being ineffective.”  So which one is it responsive to?  Or does the claim require that it only be exclusively responsive to one of the two options?  Alternatively, does the claim require that the responsiveness must be to both options?  The claim is examined as meaning that causing of alternation is responsive both.
Dependent claim(s) 44 and 46 fail to cure the ambiguity of claim(s) 43 and 45, thus claim(s) 43-46 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-5, 13-14, 20, 33, 35-36, 38-39, and 42-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,561,992 to Eberhart et al. (hereinafter “Eberhart”) in view of U.S. Patent Application Publication No. 2005/0234309 to Klapper and U.S. Patent Application Publication No. 2013/0218588 to Kehr et al. (hereinafter “Kehr”).
For claim 1, Eberhart discloses an automated method of determining a kinetic state of a person with Parkinson’s disease (Abstract) (col. 4, lines 47-54 and col. 5, lines 30-37), the method comprising:
receiving a time series of motion data (col. 5, lines 46-49, “movement data”) obtained from a motion detector (80) (Fig. 2) (col. 5, lines 52-58) worn on an extremity of the person (as shown in Fig. 2) over an extended period during activities of the person (“...movement data that is representative of the monitored movement,” col. 5, lines 46-49);
applying, by a processor (30 and/or 50) (Fig. 1) (col. 4, lines 54-57), a band pass filter to the motion data to extract filtered data for a band of interest (col. 7, lines 11-17, the band of interest being about 0.1 to about 14 Hz), wherein the band of interest has a lower end cut off frequency of 0.05 Hz (col 7, lines 11-17) and an upper end cut off frequency of 15 Hz (col 7, lines 11-17);
identifying, by the processor, one or more movements of peak acceleration in the filtered data by (Examiner’s Note: corresponding to the below elements that it comprises):
	extracting a plurality of bins of motion data from the filtered data (col. 7, lines 56-65, and col. 7, line 66 – col. 8, line 10, a 50 second bin is extracted for each postural tremor type, and col. 8, lines 18-31, a time window or epoch is processed for each postural tremor type) (also see col. 7, lines 18-34, which identifies 3 postural tremor types);
for each of the plurality of extracted bins of filtered data, identifying a maximum acceleration value (“the maximum during an epoch,” col. 8, lines 18-22), wherein for that extracted bin of filtered data, the maximum acceleration value represents a movement of peak acceleration of the one or more movements of peak acceleration (col. 8, lines 18-22, an actigraph measures acceleration1); and
from the identified movement of peak acceleration, determining, by the processor, a measure of movement state (col. 9, lines 14-21);
responsive to the processor determining the measure of movement state, displaying, by a display device, a visible output representing an objective assessment of the symptoms of Parkinson’s disease experienced by the person (col. 3, lines 39-43; col. 4, lines 47-54; col. 5, lines 30-37; col. 6, lines 57-63; col. 9, lines 18-21 and 37-44; col. 14, lines 60-64) (also see col. 3, lines 39-43).
Eberhart does not expressly disclose that the activities are non-clinically prompted activities.
However, Klapper teaches non-clinically prompted activities (para [0042]).
It would have been obvious to a skilled artisan to modify Eberhart such that the activities are non-clinically prompted activities, in view of the teachings of Klapper, for the obvious advantage of monitoring a person’s daily routine to be able to get a non-biased sample of the person’s movement.
Eberhart does not expressly disclose that the movement state is a bradykinetic state and that the symptoms are bradykinetic symptoms.
However, Klapper teaches a movement state that is a bradykinetic state and that the symptoms are bradykinetic symptoms (Abstract) (para [0064], [0090], and/or [0215]).
It would have been obvious to a skilled artisan to modify Eberhart such that the movement state is a bradykinetic state and that the symptoms are bradykinetic symptoms, in view of the teachings of Klapper, because including a bradykinetic parameter in addition to the dyskinetic parameter (which Eberhart already teaches, and Klapper teaches using both for evaluating Parkinson’s) will just add more relevant parameters to make the Parkinson’s diagnosis and make that diagnosis more accurate (i.e., more data and more parameters allow for a better picture of Parkinson’s than fewer data/variables).
Eberhart does not expressly disclose wherein at least one of an amount of medication in a dose and a timing of the dose of medication is caused to be altered responsive to the displayed visible output.
However, Kehr teaches wherein at least one of an amount of medication in a dose and a timing of the dose of medication is caused to be altered responsive to the displayed visible output (para [0077], [0112], and/or [0116]) (also see para [0074], [0076], and [0111]) (also see Figs. 13(a)-(f)).
It would have been obvious to a skilled artisan to modify Eberhart wherein at least one of an amount of medication in a dose and a timing of the dose of medication is caused to be altered responsive to the displayed visible output, in view of the teachings of Kehr, for the obvious advantage of treating the bradykinetic state of the person in a personalized manner.
For claims 3-5, Eberhart does not expressly disclose analyzing, by the processor, temporal characteristics of the time series of measures of the kinetic state, wherein analyzing the temporal characteristics comprises determining, by the processor, a moving mean of the time series of measures of the kinetic state, wherein the moving mean is applied over at least 10 minutes.
However, Klapper teaches analyzing, by the processor, temporal characteristics of the time series of measures of the kinetic state (para [0142]), wherein analyzing the temporal characteristics comprises determining, by the processor, a moving mean of the time series of measures of the kinetic state (para [0142]), wherein the moving mean is applied over at least 10 minutes (para [0142]).
It would have been obvious to a skilled artisan to modify Eberhart to include analyzing, by the processor, temporal characteristics of the time series of measures of the kinetic state, wherein analyzing the temporal characteristics comprises determining, by the processor, a moving mean of the time series of measures of the kinetic state, wherein the moving mean is applied over at least 10 minutes, in view of the teachings of Klapper, for the obvious advantage of being able to provide an estimate in the form of a quantitative parameter that gives indicative information of the movement that occurred over a time period long enough to gather data that can counter any outliers present in the data.
For claim 13, Eberhart further discloses determining, by the processor, a measure of kinetic state comprising a measure of one or more dyskinesia, hyperkinesia and tremor (col. 5, lines 30-37 and col. 7, lines 46-49).
For claim 14, Eberhart further discloses determining, by the processor, a measure of kinetic state comprising a measure of quiet time (col. 7, lines 18-30).
For claim 20, Eberhart further discloses wherein the time series of motion data is obtained while the motion detector is oriented to be sensitive to at least one of pronation and supination movements of the person (Examiner’s Note: Applicant’s specification recognizes that this is achieved by securing the motion detector below the elbow) (col. 5, lines 49-58, the wrist being lower than the elbow).
For claim 33, Eberhart discloses a non-transitory computer readable-medium (1104) for determining a bradykinetic state of a person (Abstract) (col. 5, lines 30-37), comprising instructions stored thereon, that when executed on a processor (30 and/or 50) (Fig. 1) (col. 4, lines 54-57), perform the steps of:
receiving a time series of motion data (col. 5, lines 46-49, “movement data”) from a motion detector (80) (Fig. 2) (col. 5, lines 52-58) worn on an extremity of the person (as shown in Fig. 2) over an extended period during activities of the person (“...movement data that is representative of the monitored movement,” col. 5, lines 46-49);
band pass filtering the motion data to extract filtered data for a band of interest (col. 7, lines 11-17, the band of interest being about 0.1 to about 14 Hz), wherein the band of interest has a lower end cut off frequency of 0.05 Hz (col 7, lines 11-17) and an upper end cut off frequency of 15 Hz (col 7, lines 11-17);
identifying one or more movements of peak acceleration in the filtered data by (Examiner’s Note: corresponding to the below elements that it comprises):
	extracting a plurality of bins of motion data from the filtered data (col. 7, lines 56-65, and col. 7, line 66 – col. 8, line 10, a 50 second bin is extracted for each postural tremor type, and col. 8, lines 18-31, a time window or epoch is processed for each postural tremor type) (also see col. 7, lines 18-34, which identifies 3 postural tremor types);
for each of the plurality of extracted bins of filtered data, identifying a maximum acceleration value (“the maximum during an epoch,” col. 8, lines 18-22), wherein for that extracted bin of filtered data, the maximum acceleration value represents a movement of peak acceleration of the one or more movements of peak acceleration (col. 8, lines 18-22, an actigraph measures acceleration2); and
determining from the identified one or more movements of peak acceleration a measure of movement state (col. 9, lines 14-21);
responsive to the processor determining the measure of movement state, displaying, by a display device, a visible output representing an objective assessment of the symptoms of Parkinson’s disease experienced by the person (col. 3, lines 39-43; col. 4, lines 47-54; col. 5, lines 30-37; col. 6, lines 57-63; col. 9, lines 18-21 and 37-44; col. 14, lines 60-64) (also see col. 3, lines 39-43).
Eberhart does not expressly disclose that the activities are non-clinically prompted activities.
However, Klapper teaches non-clinically prompted activities (para [0042]).
It would have been obvious to a skilled artisan to modify Eberhart such that the activities are non-clinically prompted activities, in view of the teachings of Klapper, for the obvious advantage of monitoring a person’s daily routine to be able to get a non-biased sample of the person’s movement.
Eberhart does not expressly disclose that the movement state is a bradykinetic state and that the symptoms are bradykinetic symptoms.
However, Klapper teaches a movement state that is a bradykinetic state and that the symptoms are bradykinetic symptoms (Abstract) (para [0064], [0090], and/or [0215]).
It would have been obvious to a skilled artisan to modify Eberhart such that the movement state is a bradykinetic state and that the symptoms are bradykinetic symptoms, in view of the teachings of Klapper, because including a bradykinetic parameter in addition to the dyskinetic parameter (which Eberhart already teaches, and Klapper teaches using both for evaluating Parkinson’s) will just add more relevant parameters to make the Parkinson’s diagnosis and make that diagnosis more accurate (i.e., more data and more parameters allow for a better picture of Parkinson’s than fewer data/variables).
Eberhart does not expressly disclose wherein at least one of an amount of medication in a dose and a timing of the dose of medication is caused to be altered responsive to the displayed visible output.
However, Kehr teaches wherein at least one of an amount of medication in a dose and a timing of the dose of medication is caused to be altered responsive to the displayed visible output (para [0077], [0112], and/or [0116]) (also see para [0074], [0076], and [0111]) (also see Figs. 13(a)-(f)).
It would have been obvious to a skilled artisan to modify Eberhart wherein at least one of an amount of medication in a dose and a timing of the dose of medication is caused to be altered responsive to the displayed visible output, in view of the teachings of Kehr, for the obvious advantage of treating the bradykinetic state of the person in a personalized manner.
For claims 35-36, Eberhart does not expressly disclose wherein when executed by the processor, the instructions cause the processor to analyze temporal characteristics of the time series of measures of the kinetic state one or more of: determining a moving means of the time series of measures of the kinetic state; determining a cumulative sum of individual measures of the kinetic state; determining a percentage of time for which the person is in each of the plurality of kinetic state categories; and comparing data comprising the time series of measures of the kinetic state with a threshold value and calculating a period of time for which the compared data remains below the threshold value, wherein the calculated period of time for which the compared data remains below the threshold value indicates a time of reduced movement of the person, and wherein when executed by the processor, the instructions cause the processor to compare the time of reduced movement of the person with a reference value and, when the time of reduced movement is less than the reference value, determining increased likelihood of dyskinesia in the person.
However, Klapper teaches wherein when executed by the processor, the instructions cause the processor to analyze temporal characteristics of the time series of measures of the kinetic state one or more of: determining a moving means of the time series of measures of the kinetic state; determining a cumulative sum of individual measures of the kinetic state; determining a percentage of time for which the person is in each of the plurality of kinetic state categories; and comparing data comprising the time series of measures of the kinetic state with a threshold value and calculating a period of time for which the compared data remains below the threshold value, wherein the calculated period of time for which the compared data remains below the threshold value indicates a time of reduced movement of the person (para [0142]), and wherein when executed by the processor, the instructions cause the processor to compare the time of reduced movement of the person with a reference value and, when the time of reduced movement is less than the reference value, determining increased likelihood of dyskinesia in the person (Examiner’s Note: Klapper doesn’t disclose that a TRM is less than a reference value, therefore the conditiona limitation of “when …” allows for the claim language overall to be satisfied).
It would have been obvious to a skilled artisan to modify Eberhart wherein when executed by the processor, the instructions cause the processor to analyze temporal characteristics of the time series of measures of the kinetic state one or more of: determining a moving means of the time series of measures of the kinetic state; determining a cumulative sum of individual measures of the kinetic state; determining a percentage of time for which the person is in each of the plurality of kinetic state categories; and comparing data comprising the time series of measures of the kinetic state with a threshold value and calculating a period of time for which the compared data remains below the threshold value, wherein the calculated period of time for which the compared data remains below the threshold value indicates a time of reduced movement of the person, and wherein when executed by the processor, the instructions cause the processor to compare the time of reduced movement of the person with a reference value and, when the time of reduced movement is less than the reference value, determining increased likelihood of dyskinesia in the person, in view of the teachings of Klapper, for the obvious advantage of being able to provide an estimate in the form of a quantitative parameter that gives indicative information of the movement that occurred over a time period long enough to gather data that can counter any outliers present in the data.
For claim 38, Eberhart further discloses wherein the time series of motion data is obtained while the motion detector is oriented to be sensitive to at least one of pronation and supination movements of the person (Examiner’s Note: Applicant’s specification recognizes that this is achieved by securing the motion detector below the elbow) (col. 5, lines 49-58, the wrist being lower than the elbow).
For claim 39, Eberhart, as modified, further discloses calculating, by the processor, mean spectral power for data corresponding to the identified movements of peak acceleration (see col. 9, lines 14-21 of Eberhart, the Z values being based on or “from” from the A values (the “input pattern”), and col. 8, lines 61-67, which discusses “average power,” which is understood to be the “power spectral density” referred to in col. 8, lines 17) (also see col. 7, lines 10-17 and 54-61 of Sinderby), and determining, by the processor, the measure of the bradykinetic state from the calculated mean spectral power (see col. 9, lines 14-21 of Eberhart, the Z values being based on or “from” from the A values (the “input pattern”), and col. 8, lines 61-67, which discusses “average power,” which is understood to be the “power spectral density” referred to in col. 8, lines 17) (also see col. 7, lines 10-17 and 54-61 of Sinderby) (also see (para [0064], [0090], and/or [0215]) of Klapper).
For claim 42, Eberhart does not expressly disclose using, by the processor, the measure of bradykinetic state to assess effectiveness of therapy in treating the bradykinetic symptoms of Parkinson’s disease experienced by the person.
However, Kehr teaches using, by a processor (10) (Fig. 1) (para [0057]), a measure of the patient’s psychical health and symptoms to assess effectiveness of therapy in treating the symptoms experienced by the person (para [0077], [0112], and/or [0116]) (also see para [0074], [0076], and [0111]).
It would have been obvious to a skilled artisan to modify Eberhart to include using, by the processor, the measure of bradykinetic state to assess effectiveness of therapy in treating the bradykinetic symptoms of Parkinson’s disease experienced by the person, in view of the teachings of Kehr, for the obvious advantage of treating the bradkinetic state of the person in a personalized manner.
For claim 43, Eberhart further discloses responsive to the processor determining the measure of movement state, displaying, by a display device, a visible output representing an objective assessment of the symptoms of Parkinson’s disease experienced by the person (col. 3, lines 39-43; col. 4, lines 47-54; col. 5, lines 30-37; col. 6, lines 57-63; col. 9, lines 18-21 and 37-44; col. 14, lines 60-64) (also see col. 3, lines 39-43).
Eberhart does not expressly disclose that the movement state is a bradykinetic state and that the symptoms are bradykinetic symptoms.
However, Klapper teaches a movement state that is a bradykinetic state and that the symptoms are bradykinetic symptoms (Abstract) (para [0064], [0090], and/or [0215]).
It would have been obvious to a skilled artisan to modify Eberhart such that the movement state is a bradykinetic state and that the symptoms are bradykinetic symptoms, in view of the teachings of Klapper, because including a bradykinetic parameter in addition to the dyskinetic parameter (which Eberhart already teaches, and Klapper teaches using both for evaluating Parkinson’s) will just add more relevant parameters to make the Parkinson’s diagnosis and make that diagnosis more accurate (i.e., more data and more parameters allow for a better picture of Parkinson’s than fewer data/variables).
Eberhart and Klapper do not expressly disclose at least one of the amount of medication in the dose and the timing of the dose of medication is caused to be altered responsive to the displayed visible output.
However, Kehr teaches wherein at least one of the amount of medication in the dose and the timing of the dose of medication is caused to be altered responsive to the displayed visible output (para [0077], [0112], and/or [0116]) (also see para [0074], [0076], and [0111]) (also see Figs. 13(a)-(f)).
It would have been obvious to a skilled artisan to modify Eberhart to include at least one of the amount of medication in the dose and the timing of the dose of medication is caused to be altered responsive to the displayed visible output, in view of the teachings of Kehr, for the obvious advantage of treating the bradykinetic state of the person in a personalized manner.

For claim 44, Eberhart, as modified, further discloses wherein the amount of medication in the dose is altered from a first non-zero dosage of medication to a second, different non-zero dosage of medication (Examiner’s Note: the rejection above is able to rely on the alternative that is not further limited by this claim, therefore, if the alternative is met, then this claim language doesn’t need to be satisfied).
For claim 45, Eberhart further discloses responsive to the processor determining the measure of movement state, displaying, by a display device, a visible output representing an objective assessment of the symptoms of Parkinson’s disease experienced by the person (col. 3, lines 39-43; col. 4, lines 47-54; col. 5, lines 30-37; col. 6, lines 57-63; col. 9, lines 18-21 and 37-44; col. 14, lines 60-64) (also see col. 3, lines 39-43).
Eberhart does not expressly disclose that the movement state is a bradykinetic state and that the symptoms are bradykinetic symptoms.
However, Klapper teaches a movement state that is a bradykinetic state and that the symptoms are bradykinetic symptoms (Abstract) (para [0064], [0090], and/or [0215]).
It would have been obvious to a skilled artisan to modify Eberhart such that the movement state is a bradykinetic state and that the symptoms are bradykinetic symptoms, in view of the teachings of Klapper, because including a bradykinetic parameter in addition to the dyskinetic parameter (which Eberhart already teaches, and Klapper teaches using both for evaluating Parkinson’s) will just add more relevant parameters to make the Parkinson’s diagnosis and make that diagnosis more accurate (i.e., more data and more parameters allow for a better picture of Parkinson’s than fewer data/variables).
Eberhart and Klapper do not expressly disclose at least one of the amount of medication in the dose and the timing of the dose of medication is caused to be altered responsive to the displayed visible output.
However, Kehr teaches wherein at least one of the amount of medication in the dose and the timing of the dose of medication is caused to be altered responsive to the displayed visible output (para [0077], [0112], and/or [0116]) (also see para [0074], [0076], and [0111]) (also see Figs. 13(a)-(f)).
It would have been obvious to a skilled artisan to modify Eberhart to include at least one of the amount of medication in the dose and the timing of the dose of medication is caused to be altered responsive to the displayed visible output, in view of the teachings of Kehr, for the obvious advantage of treating the bradykinetic state of the person in a personalized manner.
For claim 46, Eberhart, as modified, further discloses wherein the amount of medication is the dose is altered from a first non-zero dosage of medication to a second, different non-zero dosage of medication (Examiner’s Note: the rejection above is able to rely on the alternative that is not further limited by this claim, therefore, if the alternative is met, then this claim language doesn’t need to be satisfied).
Claim(s) 2, 16-18, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhart in view of Klapper and Kehr, and further in view of U.S. Patent Application Publication No. 2009/0062696 to Nathan et al. (hereinafter “Nathan”).
For claim 2, Eberhart, Klapper, and Kehr do not expressly disclose repeating the receiving, applying the band pass filter, and identifying one or more movements of peak acceleration, to produce a time series of measures of a kinetic state.
However, Nathan teaches repeating a motion detection method until the sensor and/or processor are turned off (para [0082]).
It would have been obvious to a skilled artisan to modify Eberhart to repeat its motion detection method to include repeating the receiving, applying the band pass filter, and identifying one or more movements of peak acceleration, to produce a time series of measures of a kinetic state, in view of the teachings of Nathan, for the obvious advantage of determining whether the kinetic state in Eberhart is changed over time.
For claim 16, Eberhart does not expressly disclose wherein the time series of measures of the kinetic state is obtained throughout a day.
However, Nathan teaches wherein a time series of measures of the kinetic state is obtained throughout a day (see para [0045]).
It would have been obvious to a skilled artisan to modify Eberhart wherein the time series of measures of the kinetic state is obtained throughout a day, in view of the teachings of Eberhart, for the obvious advantage of being able to collect data from the patient/user while they perform their day-to-day activities.
For claim 17, Eberhart further discloses wherein analyzing the temporal characteristics comprises automatically determining, by the processor, existence of a shift in a central tendency of the time series of measures for of the kinetic state (col. 8, lines 18-22 and 61-67) (also see col. 16, lines 16-31).
For claim 18, Eberhart further discloses wherein the central tendency is selected from a group comprising mean, median, mode or variance of data comprising the time series of measures of the kinetic state (col. 8, lines 18-22 and 61-67) (also see col. 16, lines 16-31).
For claim 34, Eberhart does not expressly disclose wherein when executed by the processor, the instructions cause the processor to repeat the receiving, band pass filtering, and identifying one or more movements of peak acceleration, to produce a time series of measures of a kinetic state.
However, Nathan teaches repeating a motion detection method until the sensor and/or processor are turned off (para [0082]).
It would have been obvious to a skilled artisan to modify Eberhart wherein when executed by the processor, the instructions cause the processor to repeat the receiving, band pass filtering, and identifying one or more movements of peak acceleration, to produce a time series of measures of a kinetic state, in view of the teachings of Nathan, for the obvious advantage of determining whether the kinetic state in Eberhart is changed over time.
Claim(s) 3 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhart in view of Klapper, Kehr, and Nathan, and further in view of U.S. Patent Application Publication No. 2008/0275348 to Catt et al. (hereinafter “Catt”).
For claims 3 and 6, Eberhart, Klapper, Kehr, and Nathan do not expressly disclose analyzing, by the processor, temporal characteristics of the time series of measures of the kinetic state, wherein analyzing the temporal characteristics comprises determining, by the processor, a cumulative sum of individual measures of the kinetic state.
However, Catt teaches analyzing, by the processor, temporal characteristics of the time series of measures of the kinetic state (i.e., energy expenditure) (para [0079]), wherein analyzing the temporal characteristics comprises determining, by the processor, a cumulative sum of individual measures of the kinetic state (para [0079]).
It would have been obvious to a skilled artisan to modify Eberhart to include analyzing, by the processor, temporal characteristics of the time series of measures of the kinetic state, wherein analyzing the temporal characteristics comprises determining, by the processor, a cumulative sum of individual measures of the kinetic state, in view of the teachings of Catt, for the obvious advantage of being able to provide an estimate in the form of a quantitative parameter that gives indicative information of the movement that occurred over a time period.
Claim(s) 3, 7, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhart in view of Klapper, Kehr and Nathan, and further in view of U.S. Patent Application Publication No. 2007/0255118 to Miesel et al. (hereinafter “Miesel”).
For claim(s) 3 and 7, Eberhart, Klapper, Kehr, and Nathan do not expressly disclose analyzing, by the processor, temporal characteristics of the time series of measures of the kinetic state, wherein analyzing the temporal characteristics comprises determining, by the processor, a percentage of time for which the person is in each of a plurality of kinetic state categories.
However, Miesel teaches analyzing, by the processor, temporal characteristics of the time series of measures of the kinetic state (para [0045], [0052], [0097], [0116], and/or [0119]), wherein analyzing the temporal characteristics comprises determining, by the processor, a percentage of time for which the person is in each of a plurality of kinetic state categories (para [0045], [0052], [0097], [0116], and/or [0119]).
It would have been obvious to a skilled artisan to modify Eberhart to include analyzing, by the processor, temporal characteristics of the time series of measures of the kinetic state, wherein analyzing the temporal characteristics comprises determining, by the processor, a percentage of time for which the person is in each of a plurality of kinetic state categories, in view of the teachings of Miesel, for the obvious advantage of being able to determine which kinetic state appears to be the most dominant so that a user or technician can use that information is that classification should be the appropriate classification.
For claim 15, Eberhart, Klapper, Kehr, and Nathan do not expressly disclose wherein the time series of measures of the kinetic state is obtained during a medication period.
However, Miesel teaches wherein the time series of measures of the kinetic state is obtained during a medication period (para [0032], [0044]-[0045], and [0096]-[0097]).
It would have been obvious to a skilled artisan to modify Eberhart wherein the time series of measures of the kinetic state is obtained during a medication period, in view of the teachings of Miesel, for the obvious advantage of being able to monitor the effectiveness of a medication/therapy.
Claim(s) 3, 10, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhart in view of Klapper, Kehr and Nathan, and further in view of U.S. Patent No. 5,293,879 to Vonk et al. (hereinafter “Vonk”).
For claims 3, 10, and 12, Eberhart, Klapper, Kehr, and Nathan do not expressly disclose analyzing, by the processor, temporal characteristics of the time series of measures of the kinetic state, wherein analyzing the temporal characteristics comprises: comparing, by the processor, data comprising the time series of measures of the kinetic state with a threshold value; and calculating, by the processor, a period of time for which the compared data remains below the threshold value, wherein the calculated period of time for which the compared data remains below the threshold value indicates a time of reduced movement of the person; comparing, by the processor, the time of reduced movement of the person with a reference value and, when the time of reduced movement is less than the reference value, determining, by the processor, an increased likelihood of dyskinesia in the person.
However, Vonk teaches analyzing, by the processor, temporal characteristics of the time series of measures of the kinetic state (col. 4, lines 17-43), wherein analyzing the temporal characteristics comprises: comparing, by the processor, data comprising the time series of measures of the kinetic state with a threshold value (col. 4, lines 17-43); and calculating, by the processor, a period of time for which the compared data remains below the threshold value (col. 4, lines 17-43), wherein the calculated period of time for which the compared data remains below the threshold value indicates a time of reduced movement of the person (col. 4, lines 17-43), comparing, by the processor, the time of reduced movement of the person with a reference value and, when the time of reduced movement is less than the reference value, determining, by the processor, an increased likelihood of dyskinesia in the person (Examiner’s Note: Vonk doesn’t disclose that periods of time for which data remains a threshold value (i.e., either (c) or (e) in Fig. 2A), which would correspond to TRM, is compared to a “reference value,” therefore the conditional limitation of “when ….” allows for the claim language overall to be satisfied).
It would have been obvious to a skilled artisan to modify Eberhart to include analyzing, by the processor, temporal characteristics of the time series of measures of the kinetic state, wherein analyzing the temporal characteristics comprises: comparing, by the processor, data comprising the time series of measures of the kinetic state with a threshold value; and calculating, by the processor, a period of time for which the compared data remains below the threshold value, wherein the calculated period of time for which the compared data remains below the threshold value indicates a time of reduced movement of the person; comparing, by the processor, the time of reduced movement of the person with a reference value and, when the time of reduced movement is less than the reference value, determining, by the processor, an increased likelihood of dyskinesia in the person, in view of the teachings of Vonk, for the obvious advantage of being able to filter out data that doesn’t correspond to movement so that resting or non-moving states don’t skew the data of the data that corresponds to actual movement.
Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhart in view of Klapper, Kehr, Nathan, and Vonk, and further in view of U.S. Patent Application Publication No. 2001/0029319 to Kazlausky et al. (hereinafter “Kazlausky”).
For claim 11, Eberhart, Klapper, Kehr, Nathan, and Vonk do not expressly disclose wherein the threshold value is a mean value of the data comprising the time series of measures of the kinetic state.
However, Kazlausky teaches wherein a threshold value is a mean value of data comprising the time series of measures of the kinetic state (see claims 22 and 39).
It would have been obvious to a skilled artisan to modify Eberhart wherein the threshold value is a mean value of the data comprising the time series of measures of the kinetic state, in view of the teachings of Kazlausky, because an average or mean value of the data is suitable threshold by which to differentiate rest states from active states of movement of the user.
Claim(s) 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhart in view of Klapper and Kehr, and further in view of “Validation of Self-Reported Sleep Against Actigraphy,” by Girschik et al. (hereinafter “Girschik”).
For claim 41, Eberhart, Klapper, and Kehr do not expressly disclose wherein quiet time is determined by the processor calculating a threshold corresponding to a mode of the bradykinetic state measures determined for a plurality of bins of motion data, and further calculating quiet time as a duration for which bradykinetic state measures are below the calculated threshold.
However, Girschik teaches wherein quiet time is determined by a processor (para [0202]) calculating a threshold corresponding to a mode of a bradykinetic state measures determined for a plurality of bins of motion data (page 483, Data Collection, right hand column) and further calculating quiet time as a duration for which bradykinetic state measures are below the calculated threshold (page 483, Data Collection, right hand column).
It would have been obvious to a skilled artisan to modify Eberhart wherein quiet time is determined by the processor calculating a threshold corresponding to a mode of the bradykinetic state measures determined for a plurality of bins of motion data, and further calculating quiet time as a duration for which bradykinetic state measures are below the calculated threshold, in view of the teachings of Girschik, for the obvious advantage of determining distinguishing between different states and/or movements patterns of a person while obtaining the different postural tremor types discussed in Eberhart.
Allowable Subject Matter
Claim(s) 19, 37, and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant(s)’ arguments filed 2/17/22 have been fully considered.
With respect to the 112 rejections, Applicant’s amendments and arguments are persuasive with respect to almost all of the rejections.  However, the one maintained 112 rejection of claim 42 is due to the examiner still unable to find anything in para [0048], [0072], [0097], and [0143] that gives the steps for how the medication is assessed.  Para [0097] appears to be the closest, but this paragraph discloses “an assessment of the percentage of time for which the patient is at each BK score,” not an assessment of the effectiveness of therapy.   Additionally, new 112 rejections have been warranted based on the newly amended claim language.
With respect to the 103 rejections, the arguments will be treated in the order they were presented.
With respect to the first argument, this argument is rendered moot in view of the new grounds of rejection.
With respect to the second argument, equation 9 from col. 23 includes velocity components of velocity vectors in a particular swam algorithm (see col. 23).  There not physical velocities that are measured from a sensor such as an accelerometer or actigraph.  Applicant incorrectly assumes that these velocities are “measured.”  They’re not.  They’re randomly generated for the algorithm to map and train the machine learning aspect.  Applicant is referred to col. 2, lines 16-24 of Eberhart and can provide some more discussion, in an interview, on particular swarm algorithms and machine learning if Applicant needs further clarity.
With respect to the third argument, this argument is rendered moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Actigraphy; accessed 9/15/21, which states that the actigraph unit generally embeds “an accelerometer,” in addition to other subcomponents.
        2 See https://en.wikipedia.org/wiki/Actigraphy; accessed 9/15/21, which states that the actigraph unit generally embeds “an accelerometer,” in addition to other subcomponents.